Citation Nr: 0013499	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-09 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by blood in the urine, on a direct basis, or as a 
symptom of an undiagnosed Persian Gulf War-related illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome, on a direct basis, or as a symptom of an 
undiagnosed Persian Gulf War-related illness.

3.  Entitlement to service connection for hypertension, on a 
direct basis, or as a symptom of an undiagnosed Persian Gulf 
War-related illness.

4.  Entitlement to service connection for a disability 
manifested by dizziness and loss of balance, on a direct 
basis, or as a symptom of an undiagnosed Persian Gulf War-
related illness.

5.  Entitlement to service connection for a disability 
manifested by tearing eyes, on a direct basis, or as a 
symptom of an undiagnosed Persian Gulf War-related illness.

6.  Entitlement to service connection for a disability 
manifested by decreased function of the lungs, on a direct 
basis, or as a symptom of an undiagnosed Persian Gulf War-
related illness.

7.  Entitlement to service connection for a disability 
manifested by fluid draining from the ears, on a direct 
basis, or as a symptom of an undiagnosed Persian Gulf War-
related illness.

8.  Entitlement to service connection for a disability 
manifested by memory loss, on a direct basis, or as a symptom 
of an undiagnosed Persian Gulf War-related illness.

9.  Entitlement to service connection for a disability 
manifested by chronic pain, other than lower back pain, on a 
direct basis, or as a symptom of an undiagnosed Persian Gulf 
War-related illness.

10.  Entitlement to service connection for a disability 
manifested by lower back pain, on a direct basis, or as a 
symptom of an undiagnosed Persian Gulf War-related illness.

11.  Entitlement to service connection for a disability 
manifested by headaches, on a direct basis, or as a symptom 
of an undiagnosed Persian Gulf War-related illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991, and from November 1991 to February 1992.  Her second 
(1991-1992) period of active duty included service in the 
Southwest Asia theater of operations between January and 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  Additional development of the record 
was undertaken by the RO pursuant to a November 1996 remand 
by the Board, and the file has been returned to the Board, 
for appellate review.

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD), which was also remanded by 
the Board in November 1996, is no longer on appeal because 
that particular benefit was granted by the RO in a January 
1999 rating decision, with a total (100 percent) rating 
assigned, effective from the date of the receipt of the 
veteran's claim by the RO.


FINDINGS OF FACT

1.  The veteran is a Persian Gulf War veteran, and the 
objectively confirmed episodes of chronic, intermittent blood 
in the urine, or hematuria, which started occurring shortly 
after her Persian Gulf service, but prior to December 31, 
2001, are considered a symptom or sign of an undiagnosed 
illness, as they cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.

2.  There is no evidence in the file of inservice complaints 
of fatigue, or an inservice diagnosis of chronic fatigue 
syndrome.

3.  It has not been objectively shown that the veteran's 
complaints of fatigue, which have been diagnosed by some 
physicians as chronic fatigue syndrome, which is not service-
connected, and have also been attributed to fibromyalgia, 
which is also nonservice-connected, constitute a symptom of 
an undiagnosed chronic illness or disability, and there is no 
objective evidence in the file demonstrating that the 
diagnosed chronic fatigue syndrome is causally related to 
service.

4.  It has not been objectively shown that hypertension was 
manifested during service or, to a degree of at least 10 
percent, within the one-year period immediately following the 
veteran's separation from active military service.

5.  It has not been objectively shown that the veteran's 
several post-service high blood pressure readings in the file 
constitute a symptom of an undiagnosed chronic illness or 
disability, nor has it been objectively shown that the 
hypertension that was first diagnosed, by history, more than 
two years after the veteran's separation from active military 
service, and which was objectively confirmed almost six years 
after service, is causally related to service.

6.  It has not been objectively shown that the veteran's 
post-service complaints of dizziness and loss of balance, 
which have been attributed to a diagnosis of chronic 
intermittent vertigo, constitute a symptom of an undiagnosed 
chronic illness or disability, nor has it been objectively 
shown that the chronic intermittent vertigo that was first 
diagnosed more than two years after the veteran's separation 
from active military service had its onset during, or is 
causally related to, service.

7.  It has not been objectively shown that the veteran's 
post-service complaints of tearing eyes constitute a symptom 
of an undiagnosed chronic illness or disability, nor has it 
been objectively shown that a disability manifested by 
tearing eyes was manifested at any time during, or after 
service.

 8.  It has not been objectively shown that the veteran's 
post-service complaints of decreased function of the lungs 
and fatigue constitute a symptom of an undiagnosed chronic 
illness or disability, nor has it been objectively shown that 
a disability manifested by decreased function of the lungs 
was manifested at any time during, or after service.

9.  It has not been objectively shown that the veteran's 
post-service complaints of fluid draining from the ears 
constitute a symptom of an undiagnosed chronic illness or 
disability, nor has it been objectively shown that a 
disability manifested by fluid draining from the ears was 
manifested at any time during, or after service.

10.  It has not been objectively shown that the veteran's 
post-service complaints of memory loss, which have been felt 
to represent a cognitive dysfunction that is part of the 
service-connected PTSD and/or the nonservice-connected 
fibromyalgia, constitute a symptom of an undiagnosed chronic 
illness or disability, nor has it been objectively shown that 
a disability, other than PTSD, that is manifested by memory 
loss, is causally related to service.

11.  It has not been objectively shown that the veteran's 
post-service complaints of chronic pain, which have been felt 
to represent a symptom of a nonservice-connected 
fibromyalgia, constitute a symptom of an undiagnosed chronic 
illness or disability, nor has it been objectively shown that 
a disability, other than fibromyalgia, that is manifested by 
chronic pain is causally related to service.

12.  It has not been objectively shown that the veteran's 
post-service complaints of lower back pain, which have been 
attributed to a known clinical diagnosis, constitute a 
symptom of an undiagnosed chronic illness or disability, nor 
has it been objectively shown that a disability manifested by 
lower back pain is causally related to service.

13.  It has not been objectively shown that the veteran's 
post-service complaints of headaches, which have been 
diagnosed as tension stress-related headaches, constitute a 
symptom of an undiagnosed chronic illness or disability, nor 
has it been objectively shown that this disability, which was 
first diagnosed several years after service, is causally 
related to service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability manifested by chronic, intermittent episodes of 
blood in the urine, as a symptom of an undiagnosed Persian 
Gulf War-related illness, is well grounded, and service 
connection for said undiagnosed illness is warranted.  
38 U.S.C.A. § 1110, 1117, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.317 (1999).

2.  The veteran has failed in her initial duty to submit a 
claim of entitlement to service connection for chronic 
fatigue syndrome, on a direct basis, or as a symptom of an 
undiagnosed Persian Gulf War-related illness, that is well 
grounded or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran has failed in her initial duty to submit a 
claim of entitlement to service connection for hypertension, 
on a direct basis, or as a symptom of an undiagnosed Persian 
Gulf War-related illness, that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

4.  The veteran has failed in her initial duty to submit a 
claim of entitlement to service connection for a disability 
manifested by dizziness and loss of balance, on a direct 
basis, or as a symptom of an undiagnosed Persian Gulf War-
related illness, that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has failed in her initial duty to submit a 
claim of entitlement to service connection for a disability 
manifested by tearing eyes, on a direct basis, or as a 
symptom of an undiagnosed Persian Gulf War-related illness, 
that is well grounded or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran has failed in her initial duty to submit a 
claim of entitlement to service connection for a disability 
manifested by decreased function of the lungs, on a direct 
basis, or as a symptom of an undiagnosed Persian Gulf War-
related illness, that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The veteran has failed in her initial duty to submit a 
claim of entitlement to service connection for a disability 
manifested by fluid draining from the ears, on a direct 
basis, or as a symptom of an undiagnosed Persian Gulf War-
related illness, that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The veteran has failed in her initial duty to submit a 
claim of entitlement to service connection for a disability 
manifested by memory loss, on a direct basis, or as a symptom 
of an undiagnosed Persian Gulf War-related illness, that is 
well grounded or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991).

9.  The veteran has failed in her initial duty to submit a 
claim of entitlement to service connection for a disability 
manifested by chronic pain, other than lower back pain, on a 
direct basis, or as a symptom of an undiagnosed Persian Gulf 
War-related illness, that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

10.  The veteran has failed in her initial duty to submit a 
claim of entitlement to service connection for a disability 
manifested by lower back pain, on a direct basis, or as a 
symptom of an undiagnosed Persian Gulf War-related illness, 
that is well grounded or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).

11.  The veteran has failed in her initial duty to submit a 
claim of entitlement to service connection for a disability 
manifested by headaches, on a direct basis, or as a symptom 
of an undiagnosed Persian Gulf War-related illness, that is 
well grounded or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
101(16), 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  The law provides, however, that "a person who 
submits a claim for benefits under a law administered by the 
[VA] shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  38 U.S.C.A. § 5107(a).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995);  see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1995).

VA may also pay compensation to any Persian Gulf veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117 (West 1991).  By 
regulation, VA has determined that these may include, 
symptoms such as fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms and 
cardiovascular signs or symptoms.  See 38 C.F.R. § 3.317(b) 
(1999).  The chronic disability must have became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification.  Id.  
Further, a chronic disability is one that has existed for six 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period.  Id.  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

In adjudicating the veteran's present claims for service 
connection for disabilities due to a Persian Gulf War-related 
undiagnosed illness, or illnesses, the Board has considered 
the guidance provided by VA's General Counsel regarding the 
requirements for a well grounded claim under 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317.  See, in this regard, VAOPGCPREC 
4-99 (May 3, 1999).  In this precedent opinion, the General 
Counsel indicated that the necessary elements of a claim for 
benefits under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may 
be identified as follows: (1) proof of active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; (2) proof of one of 
more signs or symptoms of undiagnosed illness; (3) proof of 
objective indications of chronic disability of 10 percent of 
more during the specified presumptive period; and (4) proof 
that the chronic disability is the result of undiagnosed 
illness.  It was also noted in the General Counsel the 
following:

With respect to the second and fourth 
elements, evidence that the illness is 
"undiagnosed" may consist of evidence 
that the illness cannot be attributed to 
any known diagnosis or, at minimum, 
evidence that the illness has not been 
attributed to a known diagnosis by 
physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

In addition to the above, VA regulation provides that, when, 
after consideration of all the evidence of record, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
The reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  See, 38 U.S.C.A. § 5107(b) (West 
1991); and 38 C.F.R. § 3.102 (1999).

The "benefit of the doubt doctrine" requires a veteran only 
to demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail; 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence or by a fair 
preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  This "unique standard of proof" is in 
keeping with the high esteem in which our nation holds those 
who have served in the Armed Services.  It is in recognition 
of our debt to our veterans that society has, through 
legislation, taken upon itself the risk of error when, in 
determining whether a veteran is entitled to benefits, there 
is an "approximate balance of positive and negative 
evidence."  By tradition and by statute, the benefit of the 
doubt belongs to the veteran.   See, Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

At the outset, it is noted that, insofar as the record shows 
that the veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, she is 
considered a "Persian Gulf veteran," within the meaning of 
38 U.S.C.A. § 1117(c), (e) and 38 C.F.R. § 3.317(d), which 
means that her claims for service connection can also be 
reviewed under the service connection provisions applicable 
to claims for Persian Gulf War-related undiagnosed illnesses.

Initially, it is also noted that, while there is no report in 
the file reflecting a medical examination upon separation in 
or around February 1992, there is no need to attempt to 
secure such evidence, as the veteran has acknowledged that 
she was not examined upon separation in 1992.  All her 
available service medical records appear to be of record, and 
there are no indications in the file suggestive of additional 
evidence that might still be in need to be secured.

First Issue
Entitlement to service connection for a disability manifested 
by
blood in the urine, on a direct basis, or as a symptom of
an undiagnosed Persian Gulf War-related illness:

The veteran contends that she is entitled to be service-
connected for a disability manifested by blood in the urine 
because this disability is causally related to service, most 
likely to her Persian Gulf service period.  In her 
Substantive Appeal, which was marked as received in March 
1995, she explained that she had had multiple episodes of 
large amounts of blood in her urine since returning from the 
Persian Gulf, that she did not know where the blood came 
from, but that she knew that "it is not normal," and that 
the problem had continued even after a hysterectomy.

A review of the records reveals no evidence of inservice 
complaints of blood in the urine.  Also, it is noted that in 
the two reports of medical history that the veteran filled 
out and signed just prior and after her departure from Saudi 
Arabia, in March and April 1991, the veteran denied ever 
having had, or currently having, kidney stones or blood in 
the urine.  Additionally, her genitourinary system was 
clinically evaluated as normal in the reports of medical 
examination of the same dates, as well as in the report of a 
medical examination that was conducted in September 1993, for 
National Guard reserve duty purposes.

The above notwithstanding, the Board notes that private 
medical records that were produced in September and November 
1991 (between the veteran's first and second periods of 
active military service) reveal complaints of left flank and 
left lower quadrant pain, with recurrent hematuria.  (The 
United States Court of Veterans' Appeals, known as the United 
States Court of Appeals for Veterans Claims since March 1999, 
hereinafter referred to as "the Court," has defined 
"hematuria" as the medical term descriptive of the presence 
of blood, or blood cells, in the urine.  See, in this regard, 
Watai v. Brown, 9 Vet. App. 441, 442 (1996).)  Another 
private medical record, also dated in November 1991, reveals 
complaints of left flank pain, left lower quadrant, and 
impressions of urinary tract infection, hematuria, rule out 
kidney stones, and history of ovarian cyst.

Private medical records dated in August 1992 reveal 
complaints of unexplained abdominal (left lower quadrant) 
pain, with no objective evidence of any abnormality after 
colonoscopic examination and an intravenous pyelogram, or 
IVP.  (The Court has defined the term "pyelogram" as an X-
Ray of the kidney and ureter.  See, Lathan v. Brown, 7 Vet. 
App. 359, 361 (1995).)

A private medical record dated in October 1992, approximately 
eight months after the veteran's separation from active 
military service, reveals a history of persisting microscopic 
hematuria, but with no gross hematuria.  This record also 
reveals that studies that included an ultrasound of the 
kidneys had been negative, and that the veteran had denied 
any history of trauma, urinary calculi, and gastrointestinal 
or vaginal symptoms.  However, a urinalysis had shown a large 
number of red cells that were "too numerous to count," and 
the subscribing examiner indicated that "the etiology of 
this lady's hematuria is at the present time undetermined.  
She has been quite well investigated to date.  Whether or not 
the polyps were the problem remains to be determined."

A November 1992 private medical record reveals that the 
veteran continued to have significant microscopic hematuria, 
with all tests to date suggesting no significant renal 
problems, resulting in the veteran being "understandably 
quite concerned that there may be significant pathology."  
Five days later, it was noted that the veteran complained of 
pelvic pain and menorrhagia, a term that the Board notes, for 
illustrative purposes only, is synonymous with 
"hypermenorrhea," which in turn refers to excessive uterine 
bleeding occurring at regular intervals.  See, Dorland's 
Illustrated Medical Dictionary 1013 and 797 (28th ed. 1994).  
In December 1992, the veteran was said to be "in for 
menorrhagia for evaluation for hysterectomy." 
("Hysterectomy" refers to the removal of the uterus.  See, 
Williams v. Brown, 8 Vet. App. 133, 134 (1995).)  Private 
medical records dated in January and February 1993 reveal 
that the veteran recovered well from the hysterectomy, with 
no complications.

A July 1993 VA outpatient medical record reveals complaints 
of a recent episode of bloody, watery stools, while the 
report of an August 1993 Persian Gulf Registry/Medical 
Examination reveals that the veteran had undergone a bladder 
polyp removal in May 1993.

In her September 1993 report of medical history for National 
Guard reserve duty purposes, the veteran indicated that she 
had had, or currently had, blood in the urine, and a November 
1993 VA outpatient medical record reveals a medical 
consultation due to complaints of lower back and abdomen 
pain, with frequent urination, and a history of hematuria 
that had started in July 1991, after the veteran's Desert 
Storm (Persian Gulf) service.  The physical examination, 
however, revealed no evidence of hematuria, the diagnostic 
impression was listed as hematuria/urinary tract infection, 
and a laboratory study conducted at that time was interpreted 
as negative for blood in the urine, although the result was 
listed as "2+."

According to the report of an April 1994 VA general medical 
examination, the veteran said that, upon her return from the 
Persian Gulf, she was noted to have hematuria and lower 
abdominal pain, for which she underwent a hysterectomy, and 
it was noted that it was not clear "whether or not 
endometriosis was a factor."  No current complaints, nor 
objective findings related to the hematuria episodes of 1992, 
were reported, but the impression was nevertheless listed as 
microscopic hematuria, having being seen by a specialist with 
some question of some abnormality in one of the ureteral 
areas, but with "no treatment at [the] present [time]."

An October 1996 VA operation report reveals that the veteran 
underwent a rigid cystoscopy and urethral dilation, secondary 
to her complaints of microscopic hematuria, and VA outpatient 
medical records dated in July and November 1996 reveal again 
assessments of microscopic hematuria, which was noted in the 
former record to be painless and of "[e]tiol[ogy] still 
unclear."

The report of a November 1996 VA IVP reveals again an 
unremarkable examination, other than for a suggestion of some 
lobulation of the left kidney.

A March 1998 VA outpatient medical record reveals a 
diagnostic impression of asymptomatic hematuria, while the 
report of a pelvic echogram also conducted in March 1998 
reveals a normal renal ultrasound, with normal kidneys, no 
hydronephrosis, no intrarenal masses or cysts, a normal 
urinary bladder and absence of free intraperitoneal fluid.

Finally, the reports of VA echograms of the veteran's pelvis 
and retroperitoneal areas obtained in March and April 1998 
reveal again negative findings, while the report of a May 
1998 VA general medical examination reveals a history of 
recurrent urinary tract infections, and a diagnosis of 
history of pelvic pain, with negative ultrasounds and renal 
studies, but with a history of recurrent urinary tract 
infections and hematuria.

As noted above, the record shows that the veteran started 
suffering from hematuria just after finishing her tour of 
duty in the Persian Gulf, she later underwent surgical 
procedures to try to correct the problem, to no avail, and 
multiple studies conducted after service have all revealed 
negative results (i.e., no identifiable disability), even 
though it has been objectively confirmed that the veteran has 
indeed been having blood in the urine, intermittently, since 
1991, until as recently as 1998.  After a careful review of 
the evidentiary record, and resolving any reasonable doubt in 
favor of the veteran, the Board concludes that the claim for 
service connection is well grounded, and that the benefit 
sought on appeal is warranted, insofar as it has been shown 
that the veteran is a Persian Gulf War veteran, and that she 
has a symptom or sign of an undiagnosed illness (in the form 
of chronic, intermittent blood in the urine, or hematuria) 
that manifested prior to December 31, 2001, which has been 
objectively confirmed, and cannot be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.

Second Issue
Entitlement to service connection for chronic fatigue 
syndrome, on a direct basis, or as a symptom of an 
undiagnosed Persian Gulf War-related illness:

The veteran contends that she has been diagnosed with a 
chronic fatigue syndrome, which should be service-connected 
because it is causally related to service.

A review of the records reveals no evidence of complaints of 
chronic fatigue, nor a diagnosis of a chronic fatigue 
syndrome, at any time during service.  Also, it is noted that 
in the two reports of medical history that the veteran filled 
out and signed in March and April 1991, the veteran made no 
references to chronic fatigue symptoms, or to a chronic 
fatigue syndrome, of inservice onset, and denied ever having 
had, or currently having, shortness of breath.  She also 
denied ever having had, or currently having, pain or pressure 
in the chest in her March 1991 report of medical history, but 
then stated otherwise, in her report of April 1991.  Her 
lungs and chest were, however, clinically evaluated as normal 
in the reports of medical examination that were produced on 
both dates, and no references to any respiratory impairment 
or disability, such as a chronic fatigue syndrome, was noted 
in either report.

VA outpatient medical records dated as early as May 1992 
reveal no complaints of a chronic fatigue syndrome or related 
symptomatology, and, in fact, it is noted that, according to 
one of these records, dated in October 1992, the veteran said 
that she was "usually quite active," and that she "enjoyed 
good health," being a member of the National Guard, and 
running at least six miles two to three times per week.

In her September 1993 report of medical history, the veteran 
again denied ever having had shortness of breath, or pain or 
pressure in the chest, and offered no complaints related to a 
chronic fatigue syndrome, and, in the report of medical 
examination of the same date, her lungs and chest were 
clinically evaluated as normal.

The earliest competent evidence in the file showing the 
manifestation of the claimed disability, or symptoms of it, 
is contained in a VA outpatient medical record that was dated 
in November 1993, more than 18 months after the veteran's 
separation from active military service.  This record 
reflects a mental hygiene consultation due to complaints of 
feeling fatigued, hungry, sleepy, and unable to enjoy 
anything.  The assessment, however, was listed as major 
depression.

VA outpatient medical records dated in January and March 1994 
reveal again complaints of fatigue, reported during mental 
health consultations.

According to the report of an April 1994 VA general medical 
examination, the veteran said that, prior to her Persian Gulf 
service, she had been able to run several miles a day, and 
had had no difficulty passing her physical training (PT) 
test.  However, she said that, currently, she suffered from 
chronic fatigue, which she explained as some increased 
fatigability and shortness of breath, particularly with going 
up and down stairs, and with any sort of exertional activity.  
On examination, she was described as slightly anxious, but in 
no acute distress, and her vital signs were stable, other 
than for elevated blood pressure.  The heart had regular rate 
and rhythm, with no gallops, murmurs or rubs, and the lungs 
were generally clear.  "Chronic fatigue syndrome, etiology 
unclear at present," was listed as the pertinent diagnosis.

The report of an April 1994 VA mental disorders examination 
reveals an individual with "multiple somatic aches and 
pains," who had had traumatic experiences while serving in 
the Persian Gulf, and reported being very jumpy to any sudden 
noises, very short tempered, irritable and moody, with a low 
tolerance to frustration, who preferred being alone, and 
avoided social contact.  According to this report, for fun 
and relaxation, the veteran said that she did not do much of 
anything, except work in her yard, and, while in the past she 
had enjoyed running, "now she seldom runs."  The diagnosis 
was listed as PTSD, chronic, and the subscribing physician 
indicated that the veteran exhibited a severe sleep 
disturbance, with feelings of impending doom, loss of 
interest in pleasurable activities, a "seclusive" and 
withdrawn behavior, social isolation, frequent memories of 
her Saudi experience, anger and resentment over the way she 
had been treated by her officers, a feeling that she could 
not control her emotions, low frustration tolerance, and 
impairments in concentration and memory.

The report of a January 1997 VA general medical examination 
reveals complaints of fatigability, especially in the 
morning, and a "considerable amount of time [lost from work] 
because of sick days since returning from the Gulf," but no 
actual diagnosis of any chronic disability.

VA outpatient medical records dated in October 1996 and April 
1997 reveal diagnoses of chronic fatigue syndrome, in Axes 
III and II, respectively, while the report of a May 1998 VA 
general medical examination reveals complaints of a 
progressive and chronic type of fatigue, a negative medical 
examination, and the following diagnosis:
 
History of chronic fatigue, multi-
factorial.  No evidence of a chronic 
fatigue type of syndrome.  ... She does not 
quite meet the criteria for chronic 
fatigue. ...  However, have inquired with 
regard to fibromyalgia type study 
protocol ... for treatment in the future.

(Regarding the term "fibromyalgia," the Board notes that 
the Court has said that "myalgia" refers to muscular pain, 
while "fibro" is a prefix denoting relationship to fibers.  
See, Hoag v. Brown, 4 Vet. App. 209, 211 (1993).)

Finally, the record contains a copy of a decision by the 
Social Security Administration (SSA), finding the veteran 
disabled, for SSA purposes, since May 1996, on account of 
PTSD, cervical degenerative disc disease, and fibromyalgia, a 
disease that, according to the subscribing judge, had 
resulted in persistent musculoskeletal pain, weakness, 
profound fatigue, paresthesias and cognitive dysfunction, 
and, prior to the onset of which, the veteran had been 
"extremely active," running six miles several times per 
week.

As shown above, there is no competent evidence in the file 
demonstrating the inservice manifestation of a chronic 
fatigue syndrome, or symptoms of it, and the existence of a 
nexus, or causal relationship, between the claimed disability 
and service.  The most recent report of medical examination 
in the file casts doubt as to whether a chronic fatigue 
syndrome is currently manifested, as it reveals an informed 
opinion to the effect that the veteran "does not quite meet 
the criteria for chronic fatigue [syndrome]."  There is no 
need to clarify whether the claimed disability is indeed 
currently manifested because, as already indicated, the 
record is devoid of competent evidence demonstrating that the 
claimed present disability had its onset during service or, 
even if first shown shortly after service, that it is 
causally related to service.  Also, insofar as some 
physicians have actually rendered a diagnosis of chronic 
fatigue syndrome, while others have reportedly attributed the 
veteran's complaints of profound fatigue to the nonservice-
connected fibromyalgia,
the Board cannot find that the veteran suffers from a symptom 
that is the result of an undiagnosed chronic illness or 
disability.

In view of the above findings to the effect that it has not 
been objectively shown that the veteran currently suffers 
from a chronic fatigue syndrome that is causally related to 
service, and that it has not been objectively shown that the 
veteran's complaints of fatigue, which have been diagnosed by 
some physicians as chronic fatigue syndrome, constitute a 
symptom of an undiagnosed chronic illness or disability, the 
Board concludes that the veteran has failed in her initial 
duty to submit a claim of entitlement to service connection 
for chronic fatigue syndrome, on a direct basis, or as a 
symptom of an undiagnosed Persian Gulf War-related illness, 
that is well grounded or capable of substantiation.




Third Issue
Entitlement to service connection for hypertension, on a 
direct basis,
or as a symptom of an undiagnosed Persian Gulf War-related 
illness:

The veteran contends that she is entitled to be service-
connected for hypertension, because this disability is 
causally related to service.

At the outset, it is noted that, in addition to the above 
cited provisions pertaining to claims for service connection 
on a direct basis, and as due to a Persian Gulf War-related 
undiagnosed illness, VA regulation provides for the granting 
of service connection, on a presumptive basis, if it is 
objectively shown that one of several diseases considered 
chronic for VA purposes, such as hypertension, was manifested 
to a degree of at least 10 percent within the one-year period 
immediately following the veteran's separation from active 
military service, notwithstanding the absence of objective 
evidence of inservice onset or manifestation.  See, in this 
regard, 38 C.F.R. §§ 3.307(a) and 3.309(a) (1999).

A review of the record reveals no evidence of the 
manifestation of hypertension at any time during service, or 
within the one-year period immediately following the 
veteran's separation from active military service in 1992.  
Also, it is noted that, in her two reports of medical history 
of March and April 1991, the veteran denied ever having had, 
or currently having, high or low blood pressure.  
Additionally, her heart and vascular system were both 
clinically evaluated as normal in the reports of medical 
examination of the same dates.

A May 1993 private medical record reveals a medical 
consultation due to several complaints, to include headaches 
and increased blood pressure.  This record also reveals a 
blood pressure reading of 130/98, and a diagnosis of muscle 
tension headaches.

The earliest competent evidence in the file showing the 
manifestation of the claimed disability, or symptoms of it, 
is contained in the report of the VA general medical 
examination that was conducted in April 1994, more than two 
years after the veteran's separation from active military 
service.  As noted earlier, this report reveals objective 
findings of an elevated blood pressure (reported as 150/96), 
and the veteran's statement to the effect that her blood 
pressure would be high on occasion, and low at other times.  
The impression was listed as follows:

History of hypertension.  She has had 
documented diastolic blood pressures in 
excess of 90 on occasion   ... .  She has 
not been on medication at present for her 
blood pressure.

The above impression of hypertension was confirmed in the 
report of the January 1997 VA general medical examination, in 
which the pertinent impression was listed as hypertension, 
mild to moderate, controlled with medications, and the 
veteran's past medical history was described as "[h]istory 
of hypertension for approximately one year."

The above diagnosis of hypertension notwithstanding, the 
Board notes that there is no competent evidence in the file 
demonstrating that the hypertension that was first 
objectively noted more than two years after service is 
causally related to service, as claimed by the veteran.

As shown above, there is no competent evidence in the file 
demonstrating that hypertension was manifested, at least to a 
degree of 10 percent, during service or within the one-year 
period immediately following the veteran's discharge from 
active duty in February 1992, which means that service 
connection for hypertension is not warranted on a presumptive 
basis (i.e., under the provisions of §§ 3.307 and 3.309).  
Also, there is no objective evidence in the file 
demonstrating the existence of a nexus, or causal 
relationship, between the hypertension that was first 
objectively noted more than two years after the veteran's 
separation from active military service, and service.  
Additionally, insofar as hypertension has been actually 
diagnosed, the Board cannot find that the veteran's high 
blood pressure readings constitute a symptom of an 
undiagnosed chronic illness or disability.

In view of the above findings to the effect that it has not 
been objectively shown that the diagnosed hypertension had 
its onset during, or is causally related to, service, and 
that it has not been objectively shown that the veteran's 
several post-service high blood pressure readings constitute 
a symptom of an undiagnosed chronic illness or disability, 
the Board concludes that the veteran has failed in her 
initial duty to submit a claim of entitlement to service 
connection for hypertension, on a direct basis, or as a 
symptom of an undiagnosed Persian Gulf War-related illness, 
that is well grounded or capable of substantiation.

Fourth Issue
Entitlement to service connection for a disability manifested 
by
dizziness and loss of balance, on a direct basis, or as a 
symptom of
an undiagnosed Persian Gulf War-related illness:

The veteran contends that she is entitled to be service-
connected for a disability manifested by dizziness and loss 
of balance, because this disability is causally related to 
service.

A review of the records reveals no evidence of complaints of 
dizziness and/or loss of balance at any time during service.  
Also, it is noted that in the two reports of medical history 
that the veteran filled out and signed in March and April 
1991, she denied ever having had, or currently having, 
dizziness or fainting spells.  A similar statement was 
rendered in her report of medical history of September 1993, 
and her head and neurologic system were both clinically 
evaluated as normal in the reports of medical examination of 
the same three dates.

The earliest competent evidence in the file showing the 
manifestation of dizziness and/or loss of balance symptoms is 
contained in the report of the April 1994 VA general medical 
examination.  According to this report, the veteran gave a 
history of vertigo, which she described as a type of 
dizziness or movement sensation that she had on occasion and 
would cause her to lose her balance and fall.  The 
examination of her head, eyes, ears, nose and throat was 
negative, with tympanic membranes that were clear, other than 
for excessive cerumen, and the pertinent impression was 
listed as follows:

History of ear discharge with some excess 
in cerumen.  She does also describe a 
vertiginous episodic spell, [which] may 
well have a component of labyrinthitis 
associated with ear dysfunction.

The report of the January 1997 VA general medical examination 
reveals no complaints, nor objective findings, related to the 
claimed disability manifested by dizziness and loss of 
balance.

The report of an April 1998 VA audio examination reveals 
complaints of vertigo, a six-month history of tinnitus, and 
drainage from the ears, but no objective indications of the 
manifestation of a chronic disability manifested by dizziness 
and/or loss of balance, while the report of a CT scan of the 
veteran's head, also obtained in April 1998, reveals negative 
findings.

The report of the May 1998 VA general medical examination 
reveals a diagnosis of chronic intermittent vertigo and 
tinnitus, with no abnormalities of the ears noted on 
examination, and an impression of a history of tinnitus and 
vertigo, idiopathic at present, with no current evidence of 
organic dysfunction with regard to hearing capabilities or 
ears.

As shown above, there is no competent evidence in the file 
demonstrating that a disability manifested by dizziness and 
loss of balance was manifested at any time during service.  
Also, there is no objective evidence in the file 
demonstrating the existence of a nexus, or causal 
relationship, between the chronic intermittent vertigo that 
was first diagnosed more than two years after the veteran's 
separation from active military service, and service.  
Additionally, insofar as the veteran's complaints of 
dizziness and loss of balance have been attributed to a 
diagnosis of chronic intermittent vertigo, the Board is 
unable to find that such complaints constitute a symptom of 
an undiagnosed chronic illness or disability.

In view of the above findings to the effect that it has not 
been objectively shown that the diagnosed chronic 
intermittent vertigo had its onset during, or is causally 
related to, service, and that it has not been objectively 
shown that the veteran's complaints of dizziness and loss of 
balance constitute a symptom of an undiagnosed chronic 
illness or disability, the Board concludes that the veteran 
has failed in her initial duty to submit a claim of 
entitlement to service connection for a disability manifested 
by dizziness and loss of balance, on a direct basis, or as a 
symptom of an undiagnosed Persian Gulf War-related illness, 
that is well grounded or capable of substantiation.

Fifth Issue
Entitlement to service connection for a disability manifested 
by tearing eyes, on a direct basis, or as a symptom of an 
undiagnosed Persian Gulf War-related illness:

The veteran contends that she is entitled to be service-
connected for a disability manifested by tearing eyes, 
because this disability is causally related to service.

A review of the records reveals no evidence of complaints of 
tearing eyes, nor evidence of the manifestation of a chronic 
disability manifested by tearing eyes, at any time during 
service.  Also, it is noted that in her two reports of 
medical history of March and April 1991, the veteran denied 
ever having had, or currently having, eye trouble. A similar 
statement was rendered in her report of medical history of 
September 1993, and her eyes were clinically evaluated as 
normal in the reports of medical examination of the same 
three dates.

The earliest competent evidence in the file showing 
complaints of tearing eyes symptomatology is contained in the 
report of the April 1994 VA general medical examination, 
which reveals complaints of "excess tearing as perhaps 
holding in emotions and having this an aspect of tearfulness 
in the eyes," with no objective findings, nor a pertinent 
diagnosis.

According to the report of the January 1997 general medical 
examination, the veteran's tearfulness and "emotionability" 
were "a component of her problem."  Again, no objective 
findings, nor pertinent diagnosis of an eye disability, was 
rendered, as was the case in the report of the May 1998 VA 
general medical examination.

As shown above, there is no competent evidence in the file 
demonstrating that a disability manifested by tearing eyes 
was manifested at any time during service or after service, 
nor is there any objective evidence in the file demonstrating 
the existence of a nexus, or causal relationship, between the 
claimed, but unconfirmed, disability of the eyes and service.  
Also, insofar as the veteran's complaints of tearing eyes 
have not been objectively confirmed, but have, instead, 
remained as subjective complaints felt to be "a component of 
her problem" (presumably, a component of the service-
connected PTSD), the Board is unable to find that such 
complaints, even if they were verifiable, constitute a 
symptom of an undiagnosed chronic illness or disability.

In view of the above findings to the effect that it has not 
been objectively shown that a disability manifested by 
tearing eyes was manifested at any time during, or after 
service, and that it has not been objectively shown that the 
veteran's post-service complaints of tearing eyes constitute 
a symptom of an undiagnosed chronic illness or disability, 
the Board concludes that the veteran has failed in her 
initial duty to submit a claim of entitlement to service 
connection for a disability manifested by tearing eyes, on a 
direct basis, or as a symptom of an undiagnosed Persian Gulf 
War-related illness, that is well grounded or capable of 
substantiation.



Sixth Issue
Entitlement to service connection for a disability manifested 
by
decreased function of the lungs, on a direct basis, or as a 
symptom of
an undiagnosed Persian Gulf War-related illness:

The veteran contends that she is entitled to be service-
connected for a disability manifested by decreased function 
of the lungs, because this disability is causally related to 
service.

A review of the records reveals no evidence of complaints of 
lung-related problems or difficulties at any time during 
service.  Also, it is noted that, in her report of medical 
history of March 1991, the veteran denied ever having had, or 
currently having, asthma, shortness of breath, pain or 
pressure in the chest, or chronic cough.  She denied the same 
symptomatology in her report of April 1991, other than pain 
or pressure in the chest, which she said she had had, or 
currently had, and then she denied all these symptoms in her 
post-service report of medical history of September 1993.  
Additionally, her lungs and chest were clinically evaluated 
as normal in the reports of medical examination of the three 
dates.

Other than the already discussed complaints of fatigue, 
starting in November 1993, the record shows no complaints of 
lung-related problems or difficulties at any time after 
service, as well as objective findings of lungs that were 
clear to auscultation and percussion in April 1994, January 
1997, and May 1998.  Again, the 1998 SSA decision mentions 
profound fatigue as one of the symptoms of the diagnosed, 
nonservice-connected fibromyalgia and, as noted above, some 
physicians have opined that the veteran's fatigue is indeed a 
symptom of chronic fatigue syndrome.

As shown above, there is no competent evidence in the file 
demonstrating that a disability manifested by decreased 
function of the lungs was manifested at any time during 
service or after service, nor is there any objective evidence 
in the file demonstrating the existence of a nexus, or causal 
relationship, between the claimed, but unconfirmed, 
disability of the lungs and service.  Also, insofar as the 
veteran's vague complaints of decreased function of the lungs 
have not been objectively confirmed, but have, instead, 
remained as subjective complaints of fatigue pertaining to 
the claimed, and diagnosed, chronic fatigue syndrome, and 
also attributed to the nonservice-connected fibromyalgia, the 
Board is unable to find that such complaints constitute a 
symptom of an undiagnosed chronic illness or disability.

In view of the above findings to the effect that it has not 
been objectively shown that a disability manifested by 
decreased function of the lungs was manifested at any time 
during, or after service, and that it has not been 
objectively shown that the veteran's post-service complaints 
of decreased function of the lungs and fatigue constitute a 
symptom of an undiagnosed chronic illness or disability, the 
Board concludes that the veteran has failed in her initial 
duty to submit a claim of entitlement to service connection 
for a disability manifested by decreased function of the 
lungs, on a direct basis, or as a symptom of an undiagnosed 
Persian Gulf War-related illness, that is well grounded or 
capable of substantiation.

Seventh Issue
Entitlement to service connection for a disability manifested 
by
fluid draining from the ears, on a direct basis, or as a 
symptom of
an undiagnosed Persian Gulf War-related illness:

The veteran contends that she is entitled to be service-
connected for a disability manifested by fluid draining from 
the ears, because this disability is causally related to 
service.

A review of the records reveals no evidence of complaints of 
ear-related problems or difficulties at any time during 
service.  Also, it is noted that in her two reports of 
medical history of March and April 1991, the veteran denied 
ever having had, or currently having, ear trouble.  A similar 
statement was rendered in her report of medical history of 
September 1993, and her ears were clinically evaluated as 
normal in the reports of medical examination of the same 
three dates.

According to the report of the April 1994 VA general medical 
examination, the veteran said that she had had some liquid 
discharge from her ears, which she did not describe as 
cerumen or blood-like, but as liquid in nature.  As noted 
earlier, the examination of her ears was negative, with 
tympanic membranes that were clear, other than for excessive 
cerumen, and the pertinent impression included an objective 
finding of "some excess in cerumen."

The veteran's complaints of drainage from the ears were again 
noted in the report of the above discussed April 1998 VA 
audio examination, in which no pertinent diagnosis was 
rendered.  Also, as noted earlier, the report of the May 1998 
VA general medical examination reveals a diagnosis of chronic 
intermittent vertigo and tinnitus, with no abnormalities of 
the ears noted on examination, and an impression of a history 
of tinnitus and vertigo, idiopathic at present, with no 
current evidence of organic dysfunction with regard to 
hearing capabilities or ears.

As shown above, there is no competent evidence in the file 
demonstrating that a disability manifested by fluid draining 
from the ears was manifested at any time during, or after, 
service.  Also, there is no objective evidence in the file 
demonstrating the existence of a nexus, or causal 
relationship, between the claimed, but unconfirmed and never 
diagnosed disability of the ears, and service.  Additionally, 
insofar as the veteran's complaints of fluid draining from 
the ears have not been objectively confirmed, the Board is 
unable to find that such complaints constitute a symptom of 
an undiagnosed chronic illness or disability.

In view of the above findings to the effect that it has not 
been objectively shown that a disability manifested by fluid 
draining from the ears was manifested at any time during, or 
after service, and that it has not been objectively shown 
that the veteran's post-service complaints of fluid draining 
from the ears constitute a symptom of an undiagnosed chronic 
illness or disability, the Board concludes that the veteran 
has failed in her initial duty to submit a claim of 
entitlement to service connection for a disability manifested 
by fluid draining from the ears, on a direct basis, or as a 
symptom of an undiagnosed Persian Gulf War-related illness, 
that is well grounded or capable of substantiation.

Eighth Issue
Entitlement to service connection for a disability manifested 
by memory loss, on a direct basis, or as a symptom of an 
undiagnosed Persian Gulf War-related illness:

The veteran contends that she is entitled to be service-
connected for a disability manifested by memory loss, because 
this disability is causally related to service.

A review of the records reveals no evidence of complaints of 
memory loss at any time during service.  Also, it is noted 
that, in her two reports of medical history of March and 
April 1991, the veteran denied ever having had, or currently 
having, loss of memory or amnesia.  A similar statement was 
rendered in her report of medical history of September 1993, 
and her neurological system was clinically evaluated as 
normal in the reports of medical examination of the same 
three dates.

According to VA outpatient medical records dated in January 
and March 1994, the veteran said that she was ashamed of her 
poor functioning at school and work, and complained of 
decreased concentration and forgetfulness, secondary to which 
she had quit her job as a laboratory technician in May 1993.  
She explained that her problems at work included forgetting 
to label the tubes with blood drawn from different patients.  
PTSD, affecting employability, was diagnosed.

The report of the April 1994 VA mental disorders examination 
reveals again the veteran's contentions regarding her having 
had to resign from her job as a laboratory technician due to 
memory problems.  She explained that, since returning from 
Saudi Arabia, she had not been able to cope with any type of 
stress, her memory had been very poor, and her concentration 
had been disorganized.  She reported feelings of impending 
doom and, as noted earlier, reported multiple somatic 
complaints.  On examination, it was noted that she exhibited 
impairment in concentration and short term memory, although 
she was able to set priorities and make appropriate decisions 
to common problems of daily living.  As noted earlier, PTSD 
was diagnosed, and the diagnosis included a finding to the 
effect that the symptomatology included "impairments in 
concentration and memory."

According to the report of the January 1997 VA general 
medical examination, the veteran reported no cognitive 
impairment while working as a laboratory technician prior to 
her Persian Gulf War service.  She said, however, that she 
had had to leave her employment because of her "inability to 
put a full day in," and explained that she had had some 
cognitive dysfunction, with difficulty recalling, for 
example, as part of her job as a "laboratory drawer," 
information as to who she drew a blood test from, having to 
"go back and check."  This, according to the subscribing 
physician, "all appears to have been markedly different from 
her activities prior to service in the Gulf."  Cognitive 
impairment was listed as the pertinent impression, and it was 
noted that the veteran would be considered for a "phase II 
examination."

The record shows that the veteran was indeed referred for 
further evaluation of her claimed cognitive functioning 
difficulties, undergoing a comprehensive VA 
neuropsychological evaluation in February 1997 that included 
a thorough review of the file, an interview with the veteran, 
behavioral observations and several neuropsychological tests.  
Unfortunately, the subscriber of the resulting report 
indicated that the results were "largely invalid primarily 
because of the veteran's variable, but generally poor effort 
and motivation evident in her spontaneous and test-taking 
behavior, as well as her performance on measures used to 
detect exaggeration of cognitive dysfunction."  She further 
indicated that it was "not possible at this time to 
determine the presence or absence of a neuropathological 
basis for her complaints of cognitive dysfunction," as the 
scores on almost all measures were well below the expected 
levels, "quite improbable in this individual," and 
"clearly inconsistent with her current level of 
functioning."

The report of an April 1998 VA Persian Gulf Pilot Examination 
reveals again complaints of memory loss, essentially 
describes the stressful experiences that the veteran had 
while serving in the Persian Gulf, and reveals that, on 
objective memory evaluation, the veteran had immediate 
recollection of "3 of 3," with recent recollection of "2 
of 3 items."

The report of the May 1998 VA general medical examination 
reveals again a reported post-service history of cognitive 
dysfunction, essentially manifested by difficulty with 
concentration and confusion.  The neurological examination 
was, however, essentially negative, and the pertinent 
diagnosis was listed as follows:

History of cognitive dysfunction.  She 
has [a] diagnosis of post-traumatic 
stress disorder with sequela and 
depression.  ...  This is at the point 
where she is not reliably able to 
accurately fill prescriptions and be 
employed in her routine activity as a 
pharmacy tech[nician].

The record further shows that the veteran underwent a second 
VA neuropsychological evaluation in May 1998 due to her 
complaints of cognitive dysfunction.  The evaluation was 
conducted by the same professional who conducted the 
evaluation of February 1997, who again said this time, in her 
report, that the veteran had "exhibited suboptimal and 
variable effort during testing, ... [with] inconsistencies in 
the protocol that raise concerns about the validity of the 
results."  However, she also indicated that, inconsistencies 
aside, the overall pattern of deficits seen on testing would 
be consistent with that seen in patients with significant 
depression and/or PTSD, and that the pattern was not entirely 
consistent with an organic etiology, "although this is 
difficult to determine with greater certainty because of the 
predominant psychiatric factors."  The veteran's performance 
on measures of memory dissimulation suggested possible 
exaggeration of difficulties, but the examiner nevertheless 
noted that the results of the evaluation indicated 
significant combat related stress, and that she was therefore 
"in desperate need of ongoing psychiatric intervention."  
(As noted earlier, the RO shortly thereafter granted service 
connection for PTSD, and assigned a total rating for said 
disability.) 

Finally, and as noted earlier, the 1998 SSA decision reveals 
that the diagnosed fibromyalgia, for which the veteran is not 
service-connected, has caused a variety of symptomatology, to 
include cognitive dysfunction.

As shown above, there is no competent evidence in the file 
demonstrating that a disability manifested by memory loss was 
manifested at any time during service, and it remains unclear 
whether the veteran currently suffers from such a disability 
as an entity separate from the PTSD and fibromyalgia, of both 
of which it has been noted that the cognitive impairment is a 
symptom.  Therefore, even acknowledging that there is 
objective evidence in the record of cognitive dysfunction, 
there is no objective evidence in the file demonstrating the 
existence of a nexus, or causal relationship, between a 
claimed disability manifested by memory loss and service, but 
only evidence suggesting that the cognitive dysfunction is 
part of either the service-connected PTSD (being 
consequently, already accounted for), or the nonservice-
connected fibromyalgia.  Additionally, insofar as the 
veteran's complaints of memory loss (i.e., cognitive 
dysfunction) have essentially been considered a part of the 
service-connected PTSD and/or the nonservice-connected 
fibromyalgia, the Board is unable to find that such 
complaints constitute a symptom of an undiagnosed chronic 
illness or disability.

In view of the above findings to the effect that the 
veteran's complaints of memory loss have been noted to 
represent a cognitive dysfunction that is part of the 
service-connected PTSD, and possibly also a manifestation of 
the nonservice-connected fibromyalgia, that it has not been 
objectively shown that a disability other than PTSD that is 
manifested by memory loss is causally related to service, and 
that it has not been objectively shown that the veteran's 
post-service complaints of memory loss constitute a symptom 
of an undiagnosed chronic illness or disability, the Board 
concludes that the veteran has failed in her initial duty to 
submit a claim of entitlement to service connection for a 
disability manifested by memory loss, on a direct basis, or 
as a symptom of an undiagnosed Persian Gulf War-related 
illness, that is well grounded or capable of substantiation.





Ninth Issue
Entitlement to service connection for a disability manifested 
by chronic pain,
other than lower back pain, on a direct basis, or as a 
symptom of
an undiagnosed Persian Gulf War-related illness:

The veteran contends that she is entitled to be service-
connected for a disability manifested by chronic pain, 
because this disability is causally related to service.  In 
her Substantive Appeal, she explained that she suffered from 
chronic pain in the lower back, both knees, abdomen, and 
chest.

A review of the records reveals no evidence of inservice 
complaints of chronic pain during the veteran's first period 
of active military service, as well as the veteran's denial, 
in the reports of medical history of March and April 1991, of 
having ever had, or currently having, swollen or painful 
joints, chronic or frequent colds, a painful or "trick" 
shoulder or elbow, and a "trick" or locked knee.  Her 
musculoskeletal system was also clinically evaluated as 
normal in the reports of medical examination of the same 
dates, none of which made any reference to a disability 
manifested by chronic pain.

The private medical records that were produced in September 
and November 1991, to which reference was made earlier in 
this decision, reveal, in addition to complaints of left 
flank and left lower quadrant pain, with hematuria, 
complaints of "some back pain."  Another private medical 
record dated in September 1991 reveals complaints of neck and 
back pain, with no history of injury, but with a history of a 
recent cold and a sore throat.  The veteran also indicated 
that the pain was between her shoulder blades, and that it 
traveled up her back and over the top of her head, "feeling 
like pressure."  The examination, however, was essentially 
negative, other than for bilateral intrascapular muscle 
tenderness, and the diagnosis was listed as a muscular 
strain.

The veteran's service medical records for her November 
1991/February 1992 period of active military service reveal 
complaints of symptoms that included headache, a runny nose, 
nausea, diarrhea, and body aches ("chest and back"), in 
January and February 1992, which were attributed to 
sinusitis, which evidently represented an acute condition, as 
the symptoms were not shown to persist after those dates.

As noted earlier, private medical records dated in August 
1992 reveal complaints of unexplained abdominal (left lower 
quadrant) pain, with no objective evidence of any abnormality 
after colonoscopic examination and an IVP.

In her report of medical history of September 1993, the 
veteran again denied having ever had, or currently having, 
swollen or painful joints, chronic or frequent colds, a 
painful or "trick" shoulder or elbow, and a "trick" or 
locked knee, and her musculoskeletal system was again 
clinically evaluated as normal in the report of medical 
examination of the same date.

A November 1993 VA outpatient medical record reveals 
complaints of chronic pelvic pain of unknown etiology.

The report of the April 1994 VA general medical examination 
reveals complaints of pain in the lower back and lower 
abdomen, with the pain in the back going up the spine.  This 
report also reveals an essentially negative musculoskeletal 
examination, other than for complaints of pain on forward 
flexion of the spine, and some tenderness to percussion in 
the mid-thoracic to lower thoracic spine, with an obvious 
spasm.  The impression was listed as lower back pain, multi-
factorial, consistent with muscle spasm in the thoracic 
lumbar area, perhaps also aggravating the occipital or 
tension stress-related headaches, and no significant 
abnormalities on CAT scan.  VA X-Rays of the veteran's 
lumbosacral spine that were obtained on the same date 
revealed no evidence of any abnormality.

The report of a July 1996 VA X-Ray of the veteran's cervical 
spine, which was ordered to rule out degenerative joint 
disease, reveals an impression of "[n]o bony abnormality," 
while the report of a bone scan that was obtained in August 
1996 reveals an impression of no skeletal lesions, with a 
slight suspicion of right renal obstruction.

A September 1996 VA social worker's intake report reveals a 
number of physical complaints, including arthritis and 
"generalized bone pain."

The report of the January 1997 VA general medical examination 
reveals complaints of chronic lower back pain, as well as 
"some arthralgias, particularly in the joints, lower back 
and knees with aching."  (The Court has defined 
"arthralgia" as pain in a joint.  See, Hayes v. Brown, 9 
Vet. App. 67, 70 (1996).)  On examination, there was some 
mild crepitus and popping of the knees upon bending, as well 
as some decreased range of motion because of pain and 
tenderness in the lumbosacral area.  The two pertinent 
impressions were listed as follows:

1.  Mechanical low back pain ... clearly 
aggravated by prolonged standing on guard 
duty by her report with full mock gear 
and weapons.  She now has difficulty with 
bending, standing and lifting.

2.  She has some joint arthralgias, 
particularly in the knees.

According to a June 1997 VA outpatient medical record, the 
veteran said that she had fallen eleven days ago, after 
having lost sensation in her feet and legs, hurting her left 
wrist, right ankle and lower leg, as well as both hips.  An 
ankle sprain and possible ligamentous injury were listed as 
the diagnostic impressions, and the examiner noted that X-
Rays had been negative.

VA outpatient medical records dated in October 1997 and March 
1998 reveal complaints of chronic lower back pain, with 
diagnostic impressions of "[b]ack pain, myalgias," and rule 
out urinary tract infection, respectively.  (The Court has 
defined "myalgia" as muscle pain.  See, Zevalkink v. Brown, 
6 Vet. App. 483, 494 (1994).)

The report of a January 1998 VA X-Ray of both of the 
veteran's humerus reveals no evidence of fracture or other 
significant skeletal abnormality, while the report of a VA X-
Ray of the veteran's shoulders, also of the same date, 
reveals no evidence of fracture, dislocation, or other 
abnormality, as well as no signs of arthritis.

The report of a March 1998 VA CT scan of the veteran's 
lumbosacral spine reveals impressions of (1) very mild 
"circumferential" disc bulge at L4-5, with no nerve root 
impression, and (2) no significant degenerative facet 
disease.

The reports of VA X-Rays of the veteran's cervical and 
lumbosacral spines, obtained in April 1998, both reveal 
interpretations of no fracture or malalignment, and no 
evidence of degenerative disease, and, as noted earlier in 
this decision, the reports of ultrasounds/echogram of the 
veteran's pelvic and retroperitoneal areas, also obtained in 
April 1998, both reveal negative findings.

The report of the April 1998 VA Persian Gulf Registry/Medical 
Examination reveals complaints including "myalgias/bony 
pain," and a statement in the "discussion" section to the 
effect that the veteran's symptoms and conditions included 
myalgias/arthralgias.  The report of the actual physical 
examination reveals an essentially negative examination of 
the veteran's body, including her spine, which was clinically 
evaluated as normal, with "no significant findings."

The report of the May 1998 VA general medical examination 
reveals complaints including chronic headaches, weakness and 
lower abdominal pain, as well as the veteran's history of 
having fallen from a truck in Saudi Arabia, reportedly 
resulting in chronic lower back pain.  The veteran also 
reported a history of chronic lower pelvic pain.  The 
physical examination was, however, essentially negative, and 
the pertinent diagnoses and impressions were listed as 
follows:

DIAGNOS[E]S:

...

2.  Degenerative disc disease.  She does 
have mild degenerative disc disease in 
the lower cervical spine that is most 
likely contributing to her headaches, 
also a herniated or bulging disc in L4-
L5.  Both of these factors are 
aggravating her back and neck pain and 
muscular dysfunction.  She attributes 
both of these to onset after falling from 
the vehicle in the Gulf, both of which 
may be contributing to her symptoms, but 
do not require surgical intervention.

...

5.  History of pelvic pain.  Has had GYN 
exams.  Ultrasound of the pelvis and 
abdomen did not indicate any 
abnormalities.  Renal were within normal 
limits. She has had a history of 
recurrent urinary tract infections and 
hematuria.  ... She has a mammogram 
appointment and she will have [a] pelvic 
[examination] and, if necessary, a 
computed tomography of the pelvis if her 
pain continues ... .

...

7.  History of chronic fatigue, multi-
factorial. ... She has diffuse muscle 
myalgias and arthralgias.  She does not 
quite meet the criteria for chronic 
fatigue.  However, [we] have inquired 
with regard to fibromyalgia type study 
protocol ... for treatment in the future.

IMPRESSIONS:

...

4.  History of degenerative disc disease, 
both cervical spine and lumbar spine, 
documented on scans and consistent with 
or ... temporally related to her fall while 
in the Gulf off a vehicle ... [with] 
associated lower back and neck pain.

Finally, as noted earlier, the veteran was awarded SSA 
disability benefits in a September 1998 decision, in which it 
was indicated that her impairments included cervical 
degenerative disc disease and fibromyalgia, which prevented 
the veteran from lifting and carrying ten pounds, prolonged 
sitting, standing or walking, maintaining adequate 
concentration and attention, and handling ordinary work 
stresses and routine activities of daily living.

As shown above, there is no competent evidence in the file 
demonstrating that a disability manifested by chronic pain 
was manifested at any time during service, and it remains 
unclear whether the veteran currently suffers from such a 
disability as an entity separate from the nonservice-
connected fibromyalgia that was diagnosed, according to the 
evidence in the file, several years after service.  Also, 
there is no objective evidence in the file demonstrating the 
existence of a nexus, or causal relationship, between a 
claimed disability manifested by chronic pain and service, 
but only evidence suggesting that the pain from which the 
veteran has been complaining for several years may be part of 
the nonservice-connected fibromyalgia.  Additionally, insofar 
as the veteran's complaints of chronic pain have essentially 
been considered a part of the nonservice-connected 
fibromyalgia, the Board is unable to find that such 
complaints constitute a symptom of an undiagnosed chronic 
illness or disability.

In view of the above findings to the effect that the 
veteran's complaints of chronic pain have been noted to 
represent a symptom of the nonservice-connected fibromyalgia, 
that it has not been objectively shown that a disability 
other than fibromyalgia that is manifested by chronic pain is 
causally related to service, and that it has not been 
objectively shown that the veteran's post-service complaints 
of chronic pain constitute a symptom of an undiagnosed 
chronic illness or disability, the Board concludes that the 
veteran has failed in her initial duty to submit a claim of 
entitlement to service connection for a disability manifested 
by chronic pain, other than lower back pain, on a direct 
basis, or as a symptom of an undiagnosed Persian Gulf War-
related illness, that is well grounded or capable of 
substantiation.

Tenth Issue
Entitlement to service connection for a disability manifested 
by lower back pain, on a direct basis, or as a symptom of an 
undiagnosed Persian Gulf War-related illness:

The veteran contends that she is entitled to be service-
connected for a disability manifested by lower back pain, 
because this disability is causally related to the time that 
she spent in Saudi Arabia.  As noted earlier, she has 
recently indicated that the lower back pain had its onset 
after falling from a truck in Saudi Arabia, but the Board 
notes that the medical evidence in the file reveals no 
evidence of any such type of incident during service, as well 
as an initial impression of very mild circumferential disc 
bulge at L4-5, with no nerve root compression, in March 1998, 
in other words, approximately six years after service.  
Again, the record also contains a VA physician's comments to 
the effect that, based on the history provided by the 
veteran, she has cervical and lumbar spine degenerative disc 
disease that is consistent with, or is temporally related to, 
her inservice fall from a truck.

The claim for service connection for a disability manifested 
by lower back pain, as a symptom of an undiagnosed Persian 
Gulf War-related illness, has failed as not well grounded, 
because, while the veteran is a Persian Gulf War veteran, the 
lower back pain has been attributed to a known clinical 
diagnosis.  The claim has also failed on a direct service 
connection basis, because there is no evidence in the file 
showing that the currently diagnosed lower back disability 
had its onset during service, as is now claimed by the 
veteran.  In view of these findings, the Board concludes that 
the veteran has failed in her initial duty to submit a claim 
of entitlement to service connection for a disability 
manifested by lower back pain, on a direct basis, or as a 
symptom of an undiagnosed Persian Gulf War-related illness, 
that is well grounded or capable of substantiation.



Eleventh Issue
Entitlement to service connection for a disability manifested 
by headaches, on a direct basis, or as a symptom of an 
undiagnosed Persian Gulf War-related illness:

The veteran contends that she is entitled to be service-
connected for a disability manifested by chronic headaches 
because this disability is, in her opinion, directly related 
to service.

A review of the records reveals that the veteran complained 
of headaches in December 1990, and then again in January and 
February 1992, and that the symptom was attributed to a 
urinary tract infection and sinusitis in 1990 and 1992, 
respectively.  Both conditions were evidently acute in 
nature, as the service medical records show no evidence of 
their recurrence or chronicity.  No disability manifested by 
headaches was ever diagnosed during service, and the veteran 
denied, in her report of medical history of March 1991, 
having ever had, or currently having, frequent or severe 
headaches.  She indicated, however, in her report of medical 
history of April 1991, that she had had, or currently had, 
frequent or severe headaches, and explained that she had been 
having them for approximately three to four weeks.  Her 
medical examination of the same date, however, did not 
objectively show that she suffered from a neurological 
disability with such symptoms, as the entire examination was 
negative.

As noted earlier, the file contains medical records dated as 
early as three months after the veteran's separation from 
service (i.e., May 1992).  These earlier medical records show 
no complaints of headaches, or a diagnosis of a disability 
manifested by headaches.  The earliest post-service objective 
evidence in the file showing complaints of headaches is 
contained in a partially-legible private medical record that 
was dated in May 1993, i.e., more than a year after the 
veteran's separation from active military service.  This 
medical record reveals complaints of a four-day history of 
occipital headaches, and the subscribing physician's opinion 
to the effect that the veteran was suffering from tension-
type, stress-related headaches.

The August 1993 VA Persian Gulf Registry/Medical Examination 
Report reveals complaints of occipital headaches with a date 
of onset of "1 y[ea]r ago," generally occurring for several 
days, and then not re-occurring for several weeks.

In her report of medical history of September 1993, the 
veteran indicated that she had had, or currently had, 
frequent or severe headaches, and explained that she had had 
them "since last year," and that she took Motrin with good 
results.

According to a partially-legible VA outpatient medical record 
dated in October 1993, the veteran's chronic headaches were 
less frequent, after learning to deal with her stress better 
and resolving some family and personal problems.  A brain CT 
scan was ordered, and its report, which is of record, reveals 
essentially negative findings.  Other, more recent, medical 
records in the file, to include VA outpatient medical records 
dated in November 1995, July 1996 and February 1997, reveal 
complaints/diagnostic impressions of tension headaches.
 
According to the report of an April 1998 VA neurological 
disorders examination, the veteran complained of headaches 
"since returning from the Gulf War," but clarified that the 
headaches "started approximately 4-5 years ago," in other 
words, approximately in 1993 or 1994.  The headaches 
reportedly had progressed over time and had become daily, and 
the veteran said that her remaining indoors increased the 
frequency and severity of the headaches, which she described 
as a pressure sensation "like an elephant sitting on her 
head," sometimes radiating laterally over the ears, and 
occasionally accompanied by blurry vision, sensitivity to 
noise and irritability.  She denied a family history of 
headaches, as well as alcohol abuse, and it was noted that a 
prior computed tomography of the head had shown no focal 
abnormality.  The examination was negative, and the diagnosis 
was listed as follows:

Chronic daily tension headache.  This 
form of headache is very common in people 
who have and have not served in the Gulf 
War.  There is no clear relation of 
tension type headaches with any exposure 
in the Gulf War.

The report of the May 1998 VA general medical examination 
reveals complaints of chronic headaches and the following 
diagnosis:

Chronic headaches.  The headaches appear 
to be frontal, have occurred almost 
daily, progressively worse during the 
day.  Might be relieved by various 
medications such as Motrin somewhat, but 
they recur.  Are consistent with a 
tension or muscle contraction headache.  
See neurology evaluation.  These 
headaches are debilitated [sic] and occur 
daily.

As discussed above, the record shows a couple of complaints 
of headaches during service, which were attributed to acute 
medical conditions for which the veteran received treatment 
at the time.  The record is devoid, however, of any evidence 
of the onset of a chronic disability manifested by headaches 
at any time during service, and it contains an initial 
diagnosis of tension stress-related headaches that was 
rendered more than a year after the veteran's separation from 
active military service, as well as the veteran's earlier own 
statements to the effect that she had started suffering from 
headaches between the last half of 1992 and 1994, i.e., after 
service.  Furthermore, the record contains no medical 
statements demonstrating that there is a nexus between the 
diagnosed chronic tension headaches and service.  In fact, 
the question of the most likely etiology of this disability 
has only been addressed by the above VA physician who 
indicated that the veteran suffers from a type of headaches 
that even people who did not serve in the Persian Gulf suffer 
from, and, more importantly, he has said that "[t]here is no 
clear relation of tension type headaches with any exposure in 
the Gulf War."

In view of the above, the Board finds that it has not been 
objectively shown that the veteran's post-service complaints 
of headaches, which have been diagnosed as tension stress-
related headaches, constitute a symptom of an undiagnosed 
chronic illness or disability, nor has it been objectively 
shown that this disability, which was first diagnosed after 
service, is causally related to service.  The Board, then, 
concludes that the veteran has failed in her initial duty to 
submit a claim of entitlement to service connection for a 
disability manifested by headaches, on a direct basis, or as 
a symptom of an undiagnosed Persian Gulf War-related illness, 
that is well grounded or capable of substantiation.

Final consideration applicable to the claims for service 
connection listed above, other than the first claim:

Finally, the Board also notes that VA law specifically 
mandates that, whenever a claimant's application for VA 
benefits is incomplete, VA has the duty to notify the 
claimant of the evidence that is necessary to complete his or 
her application.  See, in this regard, 38 U.S.C.A. § 5103(a) 
(West 1991).  In the present case, and as noted earlier, 
nothing in the record suggests that either of the above ten 
claims for service connection which are hereby being denied 
might be incomplete, as the veteran has not advised VA of the 
existence of additional evidence that might be pertinent to 
her appealed claims for service connection.  Consequently, VA 
has no duty to further assist her in the development of the 
above ten claims for service connection under § 5103(a).


ORDER

1.  Service connection for a disability manifested by blood 
in the urine, as a symptom of an undiagnosed Persian Gulf 
War-related illness, is granted.

2.  Service connection for chronic fatigue syndrome, on a 
direct basis, or as a symptom of an undiagnosed Persian Gulf 
War-related illness, is denied.

3.  Service connection for hypertension, on a direct basis, 
or as a symptom of an undiagnosed Persian Gulf War-related 
illness, is denied.

4.  Service connection for a disability manifested by 
dizziness and loss of balance, on a direct basis, or as a 
symptom of an undiagnosed Persian Gulf War-related illness, 
is denied.

5.  Service connection for a disability manifested by tearing 
eyes, on a direct basis, or as a symptom of an undiagnosed 
Persian Gulf War-related illness, is denied.

6.  Service connection for a disability manifested by 
decreased function of the lungs, on a direct basis, or as a 
symptom of an undiagnosed Persian Gulf War-related illness, 
is denied.

7.  Service connection for a disability manifested by fluid 
draining from the ears, on a direct basis, or as a symptom of 
an undiagnosed Persian Gulf War-related illness, is denied.

8.  Service connection for a disability manifested by memory 
loss, on a direct basis, or as a symptom of an undiagnosed 
Persian Gulf War-related illness, is denied.

9.  Service connection for a disability manifested by chronic 
pain, other than lower back pain, on a direct basis, or as a 
symptom of an undiagnosed Persian Gulf War-related illness, 
is denied.

10.  Service connection for a disability manifested by lower 
back pain, on a direct basis, or as a symptom of an 
undiagnosed Persian Gulf War-related illness, is denied.

11.  Service connection for a disability manifested by 
headaches, on a direct basis, or as a symptom of an 
undiagnosed Persian Gulf War-related illness, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

